


EXHIBIT 10.48
MICRON TECHNOLOGY, INC.
2007 EQUITY INCENTIVE PLAN
ARTICLE 1
PURPOSE
1.1.    GENERAL. The purpose of the Micron Technology, Inc. 2007 Equity
Incentive Plan (the “Plan”) is to promote the success, and enhance the value, of
Micron Technology, Inc. (the “Company”), by linking the personal interests of
employees, non-employee directors and consultants of the Company or any
Affiliate (as defined below) to those of Company stockholders and by providing
such persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, non-employee directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company's operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
non-employee directors and consultants of the Company and its Affiliates;
provided, however, that no officer, including without limitation the chief
executive officer of the Company, is eligible to be a Participant in the Plan.
ARTICLE 2
DEFINITIONS
2.1.    DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:
(a)    “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.
(b)    “Award” means any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Deferred Stock Unit Award, Performance
Share, Dividend Equivalent Award, Other Stock‑Based Award, or any other right or
interest relating to Stock or cash, granted to a Participant under the Plan.
(c)    “Award Certificate” means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award. Award Certificates may be in the form of individual award
agreements or certificates or a program document describing the terms and
provisions of an Awards or series of Awards under the Plan. The Committee may
provide for the use of electronic, internet or other non-paper Award
Certificates, and the use of electronic, internet or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” means and includes the occurrence of any one of the
following events:
(i)    individuals who, on the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or



--------------------------------------------------------------------------------




(ii)    any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of either (A) 35% or more of the
then-outstanding shares of common stock of the Company (“Company Common Stock”)
or (B) securities of the Company representing 35% or more of the combined voting
power of the Company's then outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (ii), the following acquisitions shall not
constitute a Change in Control: (w) an acquisition directly from the Company,
(x) an acquisition by the Company or a Subsidiary of the Company, (y) an
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in
subsection (iii) below); or
(iii)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company's assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board's approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(f)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a specific Section of the Code or regulation thereunder shall
include such Section or regulation, any valid regulation promulgated under such
Section, and any comparable provision of any future law, legislation or
regulation amending, supplementing or superseding such Section or regulation.
(g)    “Committee” means the committee of the Board described in Article 4.
(h)    “Company” means Micron Technology, Inc., a Delaware corporation, or any
successor corporation.
(i)    “Continuous Status as a Participant” means the absence of any
interruption or termination of service as an employee, officer, consultant or
non-employee director of the Company or any Affiliate, as applicable; provided,
however, that for purposes of an Incentive Stock Option, or a Stock Appreciation
Right issued in tandem with an Incentive Stock Option, “Continuous Status as a
Participant” means the absence of any interruption or termination of service as
an employee of the Company or any Parent or Subsidiary, as applicable, pursuant
to applicable tax regulations. Continuous Status as a Participant shall not be
considered interrupted in the case of any leave of absence authorized in writing
by the Company prior to its commencement; provided, however, that for purposes
of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.

A-2

--------------------------------------------------------------------------------




(j)    “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).
(k)    “Disability” or “Disabled” has the same meaning as provided in the
long-term disability plan or policy maintained by the Company or if applicable,
most recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, or a Stock Appreciation Right
issued in tandem with an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. Notwithstanding the
foregoing, for any Awards that constitute a nonqualified deferred compensation
plan within the meaning of Section 409A(d) of the Code, Disability has the
meaning given such term in Section 409A of the Code. In the event of a dispute,
the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.
(l)    “Deferred Stock Unit” means a right granted to a Participant under
Article 11.
(m)    “Dividend Equivalent” means a right granted to a Participant under
Article 12.
(n)    “Effective Date” has the meaning assigned such term in Section 3.1.
(o)    “Eligible Participant” means an employee, consultant or non-employee
director of the Company or any Affiliate; provided, however, that no officer,
including without limitation the chief executive officer of the Company, is
eligible to be a Participant in the Plan.
(p)    “Exchange” means the New York Stock Exchange or any other national
securities exchange or national market system on which the Stock may from time
to time be listed or traded.
(q)    “Fair Market Value” of the Stock, on any date, means: (i) if the Stock is
listed or traded on any Exchange, the closing sales price for such Stock (or the
closing bid, if no sales were reported) as quoted on such Exchange (or, if more
than one Exchange, the Exchange with the greatest volume of trading in the
Stock) for such date, or if no sales or bids were reported for such date, on the
last market trading day prior to the day of determination, as reported by Market
Sweep, a service from Interactive Data Services, Inc., or such other source as
the Committee deems reliable; (ii) if the Stock is quoted on the
over-the-counter market or is regularly quoted by a recognized securities
dealer, but selling prices are not reported, the Fair Market Value of the Stock
shall be the mean between the high bid and low asked prices for the Stock on
such date, or if no sales or bids were reported for such date, on the last
market trading day prior to the day of determination, as reported by Market
Sweep, a service from Interactive Data Services, Inc. or such other source as
the Committee deems reliable, or (iii) in the absence of an established market
for the Stock, the Fair Market Value shall be determined by such other method as
the Committee determines in good faith to be reasonable and in compliance with
Code Section 409A.
(r)    “Full Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock.
(s)    “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.
(t)    “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.
(u)    “Non-Employee Director” means a director of the Company who is not a
common law employee of the Company or an Affiliate.
(v)    “Nonstatutory Stock Option” means an Option that is not an Incentive
Stock Option.
(w)    “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.

A-3

--------------------------------------------------------------------------------




(x)    “Other Stock‑Based Award” means a right, granted to a Participant under
Article 13 that relates to or is valued by reference to Stock or other Awards
relating to Stock.
(y)    “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.
(z)    “Participant” means a person who, as an employee, non-employee director
or consultant of the Company or any Affiliate, has been granted an Award under
the Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 14.5 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.
Notwithstanding the foregoing, a Participant shall not include the chief
executive officer or any other officers of the Company.
(aa)    “Performance Share” means any right granted to a Participant under
Article 9 to a unit to be valued by reference to a designated number of Shares
to be paid upon achievement of such performance goals as the Committee
establishes with regard to such Performance Share.
(bb)    “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.
(cc)    “Plan” means the Micron Technology, Inc. 2007 Equity Incentive Plan, as
amended from time to time.
(dd)    “Qualified Performance‑Based Award” means an Award that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in
Section 14.10(b), or (ii) an Option or SAR.
(ee)    “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 14.10(b) upon which performance goals for certain Qualified
Performance‑Based Awards may be established by the Committee.
(ff)    “Restricted Stock Award” means Stock granted to a Participant under
Article 10 that is subject to certain restrictions and to risk of forfeiture.
(gg)    “Restricted Stock Unit Award” means the right granted to a Participant
under Article 10 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.
(hh)    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.
(ii)    “Shares” means shares of the Company's Stock. If there has been an
adjustment or substitution pursuant to Section 15.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 15.1.
(jj)    “Stock” means the $.10 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 15.
(kk)    “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
base price of the SAR, all as determined pursuant to Article 8.

A-4

--------------------------------------------------------------------------------




(ll)    “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.
(mm)    “1933 Act” means the Securities Act of 1933, as amended from time to
time.
(nn)    “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.
ARTICLE 3
EFFECTIVE TERM OF PLAN
3.1.    EFFECTIVE DATE. The Plan shall be effective as of the date it is
approved by both the Board and the stockholders of the Company (the “Effective
Date”).
3.2.    TERMINATION OF PLAN. The Plan shall terminate on the tenth anniversary
of the Effective Date unless earlier terminated as provided herein, which shall
continue to be governed by the applicable terms and conditions of this Plan. The
termination of the Plan on such date shall not affect the validity of any Award
outstanding on the date of termination. No Incentive Stock Options may be
granted more than ten years after the earlier of (a) adoption of this Plan by
the Board, or (b) the Effective Date.
ARTICLE 4
ADMINISTRATION
4.1.    COMMITTEE. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be “non-employee directors” (within the meaning of
Rule 16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Code Section 162(m)) and that any such members of the Committee who
do not so qualify shall abstain from participating in any decision to make or
administer Awards that are made to Eligible Participants who at the time of
consideration for such Award (i) are persons subject to the short‑swing profit
rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated to
become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify under either of the foregoing
requirements or shall fail to abstain from such action shall not invalidate any
Award made by the Committee which Award is otherwise validly made under the
Plan. The members of the Committee shall be appointed by, and may be changed at
any time and from time to time in the discretion of, the Board. The Board may
reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes. To the extent the Board has reserved any authority and responsibility
or during any time that the Board is acting as administrator of the Plan, it
shall have all the powers of the Committee hereunder, and any reference herein
to the Committee (other than in this Section 4.1) shall include the Board. To
the extent any action of the Board under the Plan conflicts with actions taken
by the Committee, the actions of the Board shall control.
4.2.    ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee's interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company's or an Affiliate's independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
4.3.    AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:
(a)    Grant Awards;
(b)    Designate Participants;

A-5

--------------------------------------------------------------------------------




(c)    Determine the type or types of Awards to be granted to each Participant;
(d)    Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;
(e)    Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, base price, or purchase price,
any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;
(f)    Accelerate the vesting, exercisability or lapse of restrictions of any
outstanding Award, in accordance with Article 14, based in each case on such
considerations as the Committee in its sole discretion determines;
(g)    Determine whether, to what extent, and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(h)    Prescribe the form of each Award Certificate, which need not be identical
for each Participant;
(i)    Decide all other matters that must be determined in connection with an
Award;
(j)    Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;
(k)    Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan;
(l)    Amend the Plan or any Award Certificate as provided herein; and
(m)    Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.
Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.
Notwithstanding the above, the Board may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who may but need not be
officers of the Company, the authority, within specified parameters, to
(i) designate officers, employees and/or consultants of the Company or any of
its Affiliates to be recipients of Awards under the Plan, and (ii) to determine
the number of such Awards to be received by any such Participants; provided,
however, that such delegation of duties and responsibilities to an officer of
the Company may not be made with respect to the grant of Awards to eligible
participants (a) who are subject to Section 16(a) of the 1934 Act at the Grant
Date, or (b) who as of the Grant Date are reasonably anticipated to be become
Covered Employees during the term of the Award. The acts of such delegates shall
be treated hereunder as acts of the Board and such delegates shall report
regularly to the Board and the Compensation Committee regarding the delegated
duties and responsibilities and any Awards so granted.
4.4.    AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.

A-6

--------------------------------------------------------------------------------




ARTICLE 5
SHARES SUBJECT TO THE PLAN
5.1.    NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 60,000,000; provided,
however, that each Share issued under the Plan pursuant to a Full Value Award
shall reduce the number of available Shares by two (2) shares. The maximum
number of Shares that may be issued upon exercise of Incentive Stock Options
granted under the Plan shall be 2,000,000.
5.2.    SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the date of grant, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.
(a)    To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares subject to
the Award will again be available for issuance pursuant to Awards granted under
the Plan.
(b)    Shares subject to Awards settled in cash will again be available for
issuance pursuant to Awards granted under the Plan.
(c)    Substitute Awards granted pursuant to Section 14.14 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.
5.3.    STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
5.4.    LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 15.1), the maximum
number of Shares with respect to one or more Options and/or SARs that may be
granted during any one calendar year under the Plan to any one Participant shall
be 2,000,000. The maximum aggregate grant with respect to Awards of Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Shares or other
Stock‑Based Awards (other than Options or SARs) granted in any one calendar year
to any one Participant shall be 2,000,000.
ARTICLE 6
ELIGIBILITY
6.1.    GENERAL. Awards may be granted only to Eligible Participants; except
that Incentive Stock Options may be granted to only to Eligible Participants who
are employees of the Company or a Parent or Subsidiary as defined in
Section 424(e) and (f) of the Code. Eligible Participants who are service
providers to an Affiliate may be granted Options or SARs under this Plan only if
the Affiliate qualifies as an “eligible issuer of service recipient stock”
within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under
Code Section 409A.
ARTICLE 7
STOCK OPTIONS
7.1.    GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:
(a)    EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee; provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.14)
shall not be less than the Fair Market Value as of the Grant Date.
(b)    PROHIBITION ON REPRICING. Except as otherwise provided in Section 15.1,
the exercise price of an Option may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
shareholders of the Company.
(c)    TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.

A-7

--------------------------------------------------------------------------------




(d)    PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.
(e)    EXERCISE TERM. No option granted under the Plan shall be exercisable for
more than six years from the Grant Date.
(f)    NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.
(g)    SUSPENSION. Any Participant who is also a participant in the Retirement
at Micron (“RAM”) Section 401(k) Plan and who requests and receives a hardship
distribution from the RAM Plan, is prohibited from making, and must suspend, his
or her employee elective contributions to the Plan.
7.2.    INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. If all of the requirements of Section 422 of the Code are not met, the
Option shall automatically become a Nonstatutory Stock Option.
ARTICLE 8
STOCK APPRECIATION RIGHTS
8.1.    GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:
(a)    RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:
(1)    The Fair Market Value of one Share on the date of exercise; over
(2)    The base price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date.
(b)    PROHIBITION ON REPRICING. Except as otherwise provided in Section 15.1,
the base price of a SAR may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
shareholders of the Company.
(c)    EXERCISE TERM. No SAR granted under the Plan shall be exercisable for
more than six years from the Grant Date.
(d)    NO DEFERRAL FEATURE. No SAR shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the SAR.
(e)    OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced
by an Award Certificate. Subject to the limitations of this Article 8, the
terms, methods of exercise, methods of settlement, form of consideration payable
in settlement, and any other terms and conditions of any Stock Appreciation
Right shall be determined by the Committee at the time of the grant of the Award
and shall be reflected in the Award Certificate.
ARTICLE 9
PERFORMANCE SHARES
9.1.    GRANT OF PERFORMANCE SHARES. The Committee is authorized to grant
Performance Shares to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of Performance Shares granted to each Participant, subject
to Section 5.4, and to designate the provisions of such Performance Shares as
provided in Section 4.3. All Performance Shares shall be evidenced by an Award
Certificate or a written program established by the Committee, pursuant to which
Performance Shares are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program.

A-8

--------------------------------------------------------------------------------




9.2.    PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Shares which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in amount determined by the Committee. The foregoing two
sentences shall not apply with respect to an Award of Performance Shares that is
intended to be a Qualified Performance‑Based Award.
9.3.    RIGHT TO PAYMENT. The grant of a Performance Share to a Participant will
entitle the Participant to receive at a specified later time a specified number
of Shares, or the equivalent value in cash or other property, if the performance
goals established by the Committee are achieved and the other terms and
conditions thereof are satisfied. The Committee shall set performance goals and
other terms or conditions to payment of the Performance Shares in its discretion
which, depending on the extent to which they are met, will determine the number
of the Performance Shares that will be earned by the Participant.
9.4.    OTHER TERMS. Performance Shares may be payable in cash, Stock, or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Certificate.
ARTICLE 10
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS
10.1.    GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS. Subject to the
terms and conditions of this Article 10, the Committee is authorized to make
Awards of Restricted Stock or Restricted Stock Units to Participants in such
amounts and subject to such terms and conditions as may be selected by the
Committee. An Award of Restricted Stock or Restricted Stock Units shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.
10.2.    ISSUANCE AND RESTRICTIONS. Restricted Stock or Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock); provided, however, at a minimum, all Restricted Stock and
Restricted Stock Units shall be subject to the restrictions set forth in
Section 14.4 for a period of no less than (a) one year from the date of award
with respect to Restricted Stock or Restricted Stock Units subject to
restrictions that lapse based upon satisfaction of performance goals, and
(b) three years from the date of award with respect to Restricted Stock or
Restricted Stock Units subject to time-based restrictions that lapse based upon
one's Continuous Status as a Participant. For avoidance of doubt, nothing in the
foregoing shall preclude any applicable restriction, including those set forth
in Section 14.4 hereof, from lapsing ratably, including, but not limited to,
roughly annual increments over three years, with respect to the Restricted Stock
or Restricted Stock Units referred to in Section 10.2(b). Moreover, nothing in
the foregoing shall preclude or be interpreted to preclude Awards to
Non-employee Directors from containing a period of restriction shorter than that
set forth above. Finally, nothing in this Section 10.2 shall be deemed or
interpreted to preclude the waiver, lapse or the acceleration of lapse, of any
restrictions with respect to Restricted Stock or Restricted Stock Units in
accordance with or as permitted by Sections 14.7 through Section 14.9,
respectively, Article 15 or any other provision of the Plan. Subject to the
remaining terms and conditions of the Plan, these restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
as otherwise provided in an Award Certificate or any special Plan document
governing an Award, the Participant shall have all of the rights of a
stockholder with respect to the Restricted Stock, and the Participant shall have
none of the rights of a stockholder with respect to Restricted Stock Units until
such time as Shares of Stock are paid in settlement of the Restricted Stock
Units.
10.3.    FORFEITURE. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of Continuous Status
as a Participant during the applicable restriction period or upon failure to
satisfy a performance goal during the applicable restriction period, Restricted
Stock or Restricted Stock Units that are at that time subject to restrictions
shall be forfeited; provided, however, that the Committee may provide in any
Award Certificate, subject to the terms and conditions of the Plan, that
restrictions or forfeiture conditions relating to Restricted Stock or Restricted
Stock Units will be waived in whole or in part in the event of terminations
resulting from specified causes, including, but not limited to, death,
Disability, or for the convenience or in the best interests of the Company.

A-9

--------------------------------------------------------------------------------




10.4.    DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.
ARTICLE 11
DEFERRED STOCK UNITS
11.1.    GRANT OF DEFERRED STOCK UNITS. The Committee is authorized to grant
Deferred Stock Units to Participants subject to such terms and conditions as may
be selected by the Committee. Deferred Stock Units shall entitle the Participant
to receive Shares of Stock (or the equivalent value in cash or other property if
so determined by the Committee) at a future time as determined by the Committee,
or as determined by the Participant within guidelines established by the
Committee in the case of voluntary deferral elections. An Award of Deferred
Stock Units shall be evidenced by an Award Certificate setting forth the terms
and conditions applicable to the Award.
ARTICLE 12
DIVIDEND EQUIVALENTS
12.1.    GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments equal to dividends with respect to all or a portion of the
number of Shares subject to an Award, as determined by the Committee. The
Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares, or otherwise
reinvested. Unless otherwise provided in the applicable Award Certificate,
Dividend Equivalents will be paid or distributed no later than the 15th day of
the 3rd month following the later of (i) the calendar year in which the
corresponding dividends were paid to shareholders, or (ii) the first calendar
year in which the Participant's right to such Dividends Equivalents is no longer
subject to a substantial risk of forfeiture.
ARTICLE 13
STOCK OR OTHER STOCK‑BASED AWARDS
13.1.    GRANT OF STOCK OR OTHER STOCK‑BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries. The Committee shall determine the terms and
conditions of such Awards.
ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS
14.1.    STAND‑ALONE AND TANDEM AWARDS. Awards granted under the Plan may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with, any other Award granted under the Plan. Subject to Section 16.2,
awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
14.2.    TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from its Grant Date.
14.3.    FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or (except
with respect to Options or SARs) on a deferred basis, in each case determined in
accordance with rules adopted by, and at the discretion of, the Committee.

A-10

--------------------------------------------------------------------------------




14.4.    LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers where the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Code Section 422(b), and
(iii) is otherwise appropriate and desirable, taking into account any factors
deemed relevant, including without limitation, state or federal tax or
securities laws applicable to transferable Awards.
14.5.    BENEFICIARIES. Notwithstanding Section 14.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant's death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant's estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.
14.6.    STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.
14.7.    ACCELERATION UPON A CHANGE IN CONTROL. Except as otherwise provided in
the Award Certificate or any special Plan document governing an Award, upon the
occurrence of a Change in Control, all outstanding Options, SARs, and other
Awards in the nature of rights that may be exercised shall become fully
exercisable, and all time-based vesting restrictions on outstanding Awards shall
lapse. Except as otherwise provided in the Award Certificate or any special Plan
document governing an Award, upon the occurrence of a Change in Control, the
target payout opportunities attainable under all outstanding performance‑based
Awards shall be deemed to have been fully earned as of the effective date of the
Change in Control based upon an assumed achievement of all relevant performance
goals at the “target” level and there shall be prorata payout to Participants
within thirty (30) days following the effective date of the Change in Control
(or any later date required by Section 17.3 of the Plan) based upon the length
of time within the performance period that has elapsed prior to the Change in
Control.
14.8.     ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in
the Award Certificate or any special Plan document governing an Award, upon the
Participant's death or Disability during his or her Continuous Status as a
Participant, (i) all of such Participant's outstanding Options, SARs, and other
Awards in the nature of rights that may be exercised shall become fully
exercisable, (ii) all time-based vesting restrictions on the Participant's
outstanding Awards shall lapse, and (iii) the target payout opportunities
attainable under all of such Participant's outstanding performance-based Awards
shall be deemed to have been fully earned as of the date of termination based
upon an assumed achievement of all relevant performance goals at the “target”
level and there shall be a payout to the Participant or his or her estate within
thirty (30) days following the date of termination (or any later date required
by Section 17.3 of the Plan). Any Awards shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Awards Certificate. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.
14.9.    ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event has
occurred as described in Section 14.7 or 14.8 above, and subject to
Section 14.11 as to Qualified Performance‑Based Awards, the Committee may in its
sole discretion at any time determine that all or a portion of a Participant's
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully or partially exercisable, that all or a part of the
time-based vesting restrictions on all or a portion of the outstanding Awards
shall lapse, and/or that any performance‑based criteria with respect to any
Awards shall be deemed to be wholly or partially satisfied, in each case, as of
such date as the Committee may, in its sole discretion, declare; provided,
however, the Committee shall not exercise such discretion with respect to Full
Value Awards comprised of Shares of Restricted Stock or Restricted Stock Units
which, in the aggregate, exceed five percent (5%) of the aggregate number of
Shares reserved and available for issuance pursuant to Awards granted under the
Plan; provided, further, that when calculating whether the five percent (5%)
maximum has been reached, the Committee shall not count or

A-11

--------------------------------------------------------------------------------




consider any Shares of Restricted Stock or Restricted Stock Units granted to
Non-Employee Directors or regarding which the Committee accelerated vesting
rights, waived restrictions or determined performance‑based criteria had been
satisfied resulting from an event described in Section 14.7, Article 15, a
Participant's termination of employment or separation from service resulting
from death, Disability or for the convenience or in the bests interests of the
Company. The Committee may discriminate among Participants and among Awards
granted to a Participant in exercising its discretion pursuant to this
Section 14.9.
14.10.    EFFECT OF ACCELERATION. If an Award is accelerated under Section 14.7,
Section 14.8 or Section 14.9, the Committee may, in its sole discretion, provide
(i) that the Award will expire after a designated period of time after such
acceleration to the extent not then exercised, (ii) that the Award will be
settled in cash rather than Stock, (iii) that the Award will be assumed by
another party to a transaction giving rise to the acceleration or otherwise be
equitably converted or substituted in connection with such transaction,
(iv) that the Award may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise price of the
Award, or (v) any combination of the foregoing. The Committee's determination
need not be uniform and may be different for different Participants whether or
not such Participants are similarly situated. To the extent that such
acceleration causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.
14.11.    QUALIFIED PERFORMANCE‑BASED AWARDS.
(a)    The provisions of the Plan are intended to ensure that all Options and
Stock Appreciation Rights granted hereunder to any Covered Employee shall
qualify for the Section 162(m) Exemption; provided that the exercise or base
price of such Award is not less than the Fair Market Value of the Shares on the
Grant Date.
(b)    When granting any other Award, the Committee may designate such Award as
a Qualified Performance‑Based Award, based upon a determination that the
recipient is or may be a Covered Employee with respect to such Award, and the
Committee wishes such Award to qualify for the Section 162(m) Exemption. If an
Award is so designated, the Committee shall establish performance goals for such
Award within the time period prescribed by Section 162(m) of the Code based on
one or more of the following Qualified Business Criteria, which may be expressed
in terms of Company-wide objectives or in terms of objectives that relate to the
performance of an Affiliate or a unit, division, region, department or function
within the Company or an Affiliate:
•
Gross and/or net revenue (including whether in the aggregate or attributable to
specific products)

•
Cost of Goods Sold and Gross Margin

•
Costs and expenses, including Research & Development and Selling, General &
Administrative

•
Income (gross, operating, net, etc.)

•
Earnings, including before interest, taxes, depreciation and amortization
(whether in the aggregate or on a per share basis

•
Cash flows and share price

•
Return on investment, capital, equity

•
Manufacturing efficiency (including yield enhancement and cycle time
reductions), quality improvements and customer satisfaction

•
Product life cycle management (including product and technology design,
development, transfer, manufacturing introduction, and sales price optimization
and management)

•
Economic profit or loss

•
Market share

•
Employee retention, compensation, training and development, including succession
planning


A-12

--------------------------------------------------------------------------------




•
Objective goals consistent with the Participant's specific duties and
responsibilities, designed to further the financial, operational and other
business interests of the Company, including goals and objectives with respect
to regulatory compliance matters.

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms (including completion of pre-established
projects, such as the introduction of specified products), in percentages, or in
terms of growth from period to period or growth rates over time as well as
measured relative to an established or specially‑created performance index of
Company competitors, peers or other members of high tech industries. Any member
of an index that disappears during a measurement period shall be disregarded for
the entire measurement period. Performance Goals need not be based upon an
increase or positive result under a business criterion and could include, for
example, the maintenance of the status quo or the limitation of economic losses
(measured, in each case, by reference to a specific business criterion).
(c)    Each Qualified Performance‑Based Award (other than an Option or SAR)
shall be earned, vested and payable (as applicable) only upon the achievement of
performance goals established by the Committee based upon one or more of the
Qualified Business Criteria, together with the satisfaction of any other
conditions, including the condition as to continued employment as set forth in
subsection (g) below, as the Committee may determine to be appropriate;
provided, however, that the Committee may provide, in its sole and absolute
discretion, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived upon the
death or Disability of the Participant, or upon a Change in Control. In
addition, the Committee has the right, in connection with the grant of a
Qualified Performance‑Based Award, to exercise negative discretion to determine
that the portion of such Award actually earned, vested and /or payable (as
applicable) shall be less than the portion that would be earned, vested and/or
payable based solely upon application of the applicable performance goals.
Performance periods established by the Committee for any such Qualified
Performance‑Based Award may be as short as ninety (90) days and may be any
longer period.
(d)    The Committee may provide in any Qualified Performance‑Based Award, at
the time the performance goals are established, that any evaluation of
performance shall include, exclude or otherwise equitably adjust for any of the
following events that occurs during a performance period: (a) asset write‑ downs
or impairment charges; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (d) accruals for reorganization and restructuring
programs; (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and /or in management's discussion and analysis
of financial condition and results of operations appearing in the Company's
annual report to stockholders for the applicable year; (f) acquisitions or
divestitures; and (g) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form and at a time that meets the requirements of Code
Section 162(m) for deductibility.
(e)    Any payment of a Qualified Performance‑Based Award granted with
performance goals pursuant to subsection (c) above shall be conditioned on the
written certification of the Committee in each case that the performance goals
and any other material conditions were satisfied. Written certification may take
the form of a Committee resolution passed by a majority of the Committee at a
properly convened meeting or through unanimous action by the Committee via
action by written consent. The certification requirement also may be satisfied
by a separate writing executed by the Chairman of the Committee, acting in his
capacity as such, following the foregoing Committee action or by the Chairman
executing approved minutes of the Committee in which such determinations were
made. Except as specifically provided in subsection (c), no Qualified
Performance‑Based Award held by a Covered Employee or an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance‑Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance‑ Based Award to cease to
qualify for the Section 162(m) Exemption.
(f)    Section 5.4 sets forth the maximum number of Shares that may be granted
in any one-year period to a Participant in designated forms of stock‑based
Awards.

A-13

--------------------------------------------------------------------------------




(g)    With respect to a Participant who is an officer of the Company, any
payment of a Qualified Performance‑Based Award granted with performance goals
pursuant to subsection (c) above shall be conditioned on the officer having
remained continuously employed by the Company or an Affiliate for the entire
performance or measurement period, including, as well, through the date of
determination and certification of the payment of any such Award pursuant to
subsection (e) above (the “Certification Date”). For purposes of the Plan, with
respect to any given performance or measurement period, an officer of the
Company (i) who terminates employment (regardless of cause) or who otherwise
ceases to be an officer, prior to the Certification Date, and (ii) who, pursuant
to a separate contractual arrangement with the Company is entitled to receive
payments from the Company thereunder extending to or beyond such Certification
Date as a result of such termination or cessation in officer status, shall be
deemed to have been employed by the Company as an officer through the
Certification Date for purposes of payment eligibility.
14.12.    TERMINATION OF EMPLOYMENT. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant's
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the Company to an Affiliate,
transfers from an Affiliate to the Company, or transfers from one Affiliate to
another Affiliate, or (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case of a spin-off, sale or disposition of the
Participant's employer from the Company or any Affiliate. To the extent that
this provision causes Incentive Stock Options to extend beyond three months from
the date a Participant is deemed to be an employee of the Company, a Parent or
Subsidiary for purposes of Sections 424(e) and 424(f) of the Code, the Options
held by such Participant shall be deemed to be Nonstatutory Stock Options.
14.13.    FORFEITURE EVENTS. The Committee may specify in an Award Certificate
that the Participant's rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for cause, violation of
material Company or Affiliate policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.
14.14.    SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock‑based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.
ARTICLE 15
CHANGES IN CAPITAL STRUCTURE
15.1.    MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock‑split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.
15.2.    DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of
any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding

A-14

--------------------------------------------------------------------------------




Awards may be settled by payment in cash or cash equivalents equal to the excess
of the Fair Market Value of the underlying Stock, as of a specified date
associated with the transaction, over the exercise price of the Award, (v) that
performance targets and performance periods for Performance Awards will be
modified, consistent with Code Section 162(m) where applicable, or (vi) any
combination of the foregoing. The Committee's determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated.
15.3.    GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.
ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION
16.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without stockholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, either
(i) materially increase the number of Shares available under the Plan,
(ii) expand the types of awards under the Plan, (iii) materially expand the
class of participants eligible to participate in the Plan, (iv) materially
extend the term of the Plan, or (v) otherwise constitute a material change
requiring stockholder approval under applicable laws, policies or regulations or
the applicable listing or other requirements of an Exchange, then such amendment
shall be subject to stockholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of stockholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable to (i) to comply with the listing
or other requirements of an Exchange, or (ii) to satisfy any other tax,
securities or other applicable laws, policies or regulations.
16.2.    AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:
(a)    Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant's consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or Stock Appreciation
Right for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment or termination over the exercise
or base price of such Award);
(b)    The original term of an Option may not be extended without the prior
approval of the stockholders of the Company;
(c)    Except as otherwise provided in Article 15, the exercise price of an
Option may not be reduced, directly or indirectly, without the prior approval of
the stockholders of the Company; and
(d)    No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or Stock Appreciation Right for this
purpose being calculated as the excess, if any, of the Fair Market Value as of
the date of such amendment over the exercise or base price of such Award).
16.3.    COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Committee may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.

A-15

--------------------------------------------------------------------------------




ARTICLE 17
GENERAL PROVISIONS
17.1.    NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).
17.2.    NO STOCKHOLDER RIGHTS. No Award gives a Participant any of the rights
of a stockholder of the Company unless and until Shares are in fact issued to
such person in connection with such Award.
17.3.    SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.
(a)    Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Certificate by reason of the occurrence of a Change in Control, or the
Participant's Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise. This provision does not prohibit the
vesting of any Award upon a Change in Control, Disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, such payment or distribution shall be made on the next
earliest payment or distribution date or event specified in the Award
Certificate that is permissible under Section 409A.
(b)    If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg.
Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Company's President) shall determine which Awards or portions
thereof will be subject to such exemptions.
(c)    Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Certificate by reason of a
Participant's separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
(i)    if the payment or distribution is payable in a lump sum, the
Participant's right to receive payment or distribution of such non-exempt
deferred compensation will be delayed until the earlier of the Participant's
death or the first day of the seventh month following the Participant's
separation from service; and
(ii)    if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant's separation from service
will be accumulated and the Participant's right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant's death or the first day of the seventh month following the
Participant's separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.
For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company's Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

A-16

--------------------------------------------------------------------------------




17.4.    WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant's FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. With respect to withholding required upon any
taxable event under the Plan, the Committee may, at the time the Award is
granted or thereafter, require or permit that any such withholding requirement
be satisfied, in whole or in part, by withholding from the Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes. All such elections
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.
17.5.    NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award
Certificate or any other document or statement made with respect to the Plan,
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant's employment or status as an officer,
director or consultant at any time, nor confer upon any Participant any right to
continue as an employee, officer, director or consultant of the Company or any
Affiliate, whether for the duration of a Participant's Award or otherwise.
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Affiliate and, accordingly, subject
to Article 16, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Board of Directors without
giving rise to any liability on the part of the Company or an of its Affiliates.
17.6.    UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. This Plan is
not intended to be subject to ERISA.
17.7.    RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.
17.8.    EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.
17.9.    TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
17.10.    GENDER AND NUMBER. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
17.11.    FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.
17.12.    GOVERNMENT AND OTHER REGULATIONS.
(a)    Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.
(b)    Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee's determination that all related

A-17

--------------------------------------------------------------------------------




requirements have been fulfilled. The Company shall in no event be obligated to
register any securities pursuant to the 1933 Act or applicable state or foreign
law or to take any other action in order to cause the issuance and delivery of
such certificates to comply with any such law, regulation or requirement.
17.13.    GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Delaware.
17.14.    ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.
17.15.    NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.
17.16.    INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company's approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company's Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.





A-18